Citation Nr: 1523395	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left knee tendonitis.

2.  Whether new and material evidence has been received to reopen the claim for service connection for viral meningitis.  

3. Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for viral meningitis.

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to a rating in excess of 10 percent for traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear.

7.  Entitlement to a separate, compensable rating for subluxation of the right knee.  

8.  Evaluation of undifferentiated somatoform disorder, rated as 50 percent disabling.

9.  Entitlement to a compensable rating for migraine headaches.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and P. P.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington and Denver, Colorado.  Jurisdiction is with the RO in Denver, Colorado.

In November 2014, the Veteran and P.P. presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

During the course of the Veteran's appeal, the RO granted service connection for residuals of traumatic brain injury (TBI) in a June 2014 rating decision.  That decision reflects that the claimed memory loss is considered a residual of TBI and is considered in the evaluation assigned for this disability.  As indicated during the Board hearing, there is no case or controversy concerning whether the Veteran is entitled to the benefit sought, as it has been granted, and the matter is no longer before the Board.

After the hearing, the Veteran submitted additional lay statements and medical evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  The newly received evidence is accepted for inclusion in the appeal.

In January 2015, the Veteran, through his representative submitted additional evidence without a waiver of initial AOJ consideration of the evidence. To the extent that this evidence pertains to the claim for service connection for viral meningitis, the Board has considered these records prior to AOJ review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

While the newly-submitted evidence also pertains to issues stemming from substantive appeal filed before February 2, 2013, as this evidence is cumulative or redundant of evidence previously considered, waiver of initial AOJ consideration is not warranted.  In particular, the submitted statement documenting the Veteran's at-home blood pressure readings does not contain additional symptomatology not already of record that will be the basis for the Board's decision and is therefore essentially cumulative of the evidence already of record. Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left knee disability, entitlement to an increased rating for headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the claims for service connection for left knee tendonitis and viral meningitis in an unappealed September 1999 rating decision.

2.  The evidence received since the September 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability and viral meningitis.

3. Residuals of viral meningitis or a febrile illness other than the service-connected headaches or memory loss is not shown by the record.

4.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more.

5.  The Veteran's traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear is manifested by pain with motion; flexion is better than 45 degrees and extension is full.

6.  The Veteran's traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear, is also productive of slight recurrent subluxation.

7.  The Veteran's somatoform disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms of disturbances of motivation and mood. Impaired judgment, impaired memory, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. The September 1999 rating decision denying service connection for left knee tendonitis and viral meningitis is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As new and material evidence has been received, the claim for service connection for left knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

 3.  As new and material evidence has been received, the claim for service connection for viral meningitis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Viral meningitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

6.  The criteria for a rating in excess of 10 percent for traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5259 (2014).

7.  The criteria for a separate 10 percent rating for recurrent subluxation of the right knee are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).

8.  The criteria for an initial rating in excess of 50 percent for somatoform disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for left knee disability and viral meningitis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for somatoform disorder, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

With respect to the claim for increased rating for hypertension and right knee disorder, in a January 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for increased rating.  In an April 2012 pre-rating letter, the RO notified the Veteran of the evidence needed to reopen the claim for service connection for viral meningitis.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the January 2008 and April 2012 letters. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also afforded various examinations as to the disabilities subject to the claims for increased rating on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claims for service connection for viral meningitis. Thus, no examination or nexus opinion is required as to this claim. 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran also presented testimony at a hearing in November 2014. During the hearing, the Veterans Law Judge clarified the issues on appeal and explained the basis for rating disabilities and for award of service connection.  His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.




II. Claims to Reopen

In a September 1999 rating decision, the RO denied service connection for left knee tendonitis and viral meningitis.  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records and a VA examination dated in December 1998.

The Veteran was notified of the September 1999 rating decision and of his appellate rights in an October 1999 letter.  The Veteran did not appeal this decision or submit additional evidence within one year.  The September 1999 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in December 2007.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A. Left Knee

As noted above, the RO denied the claim for service connection for left knee tendonitis in a September 1999 rating decision.  

In the rating decision, the RO acknowledged that the Veteran's service treatment records documented complaint of bilateral knee pain attributed to patellofemoral pain syndrome at the time of discharge examination in April 1998.  The RO also indicated that while service medical records noted that the Veteran had complaints of left knee pain on one occasion during active duty, the evidence indicated that this was an acute and transitory condition and had healed completely. VA examination in December 1998 showed no pathological changes in the left knee and he was assessed with bilateral tendonitis.  The RO denied the claim, noting that the evidence did not show that any current left knee tendonitis was due to a chronic condition during active duty.

In essence, there was evidence of in-service complaint and a post-service diagnosis, but no accepted evidence of a nexus to service.

The pertinent evidence received since the September 1999 rating decision includes VA outpatient treatment records, various written statements from the Veteran, and the Veteran's November 2014 Board hearing testimony.

A November 2007 report reflects probable chondromalacia, right greater than left, with lateral tracking.

A September 2008 VA treatment report includes a September 2008 x-ray documenting minimal marginal osteophytosis all three compartments both knees. A CT scan revealed subluxation and lateral tilt along with some degenerative changes
laterally.

An April 2009 report notes degenerative joint disease of both knees.  

In August 2010, the Veteran was assessed with osteoarthropathy of bilateral knees, most likely patellofemoral.  A September 2010 physical therapy report reflects longstanding complaints of knee pain that started in service.

During the Veteran's Board hearing, he testified that he had continuous problems with the left knee since service.

The Board finds that the evidence is  new and material.  Here, we have evidence of a different diagnosis, degenerative joint disease. Moreover, the Veteran's statements as to continuity of left knee symptomatology and the treatment report reflecting treatment for the left knee address a potential relationship between the Veteran's in-service complaints and his current symptoms. Hence, this evidence relates to an unestablished fact necessary to substantiate the claims for service connection for the claimed left knee disability.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left knee disability are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.




B.  Viral Meningitis

The RO denied the Veteran's claim for service connection for viral meningitis in a September 1999 rating decision.  At that time, the evidence of record included the Veteran's service treatment records, which noted on April 1998 discharge examination that the Veteran had history of viral meningitis in December 1996, resolved.  The Veteran also underwent VA examination in December 1998, upon which the examiner reported no current symptoms or residuals of viral meningitis.  
The RO determined that the claim was not well-grounded, given that there was no definitive evidence of viral meningitis in service or residuals from such a disease. 

The pertinent evidence received since the September 1999 rating decision includes VA outpatient treatment records, a statement from a private physician, various written statements from the Veteran, and the Veteran's November 2014 Board hearing testimony.

VA treatment records document the Veteran's report of headaches and memory loss since the episode of viral meningitis in service.  In December 1998, the Veteran reported that his chief complaint was migraine headaches and profound headaches as a result of his viral meningitis.   In March 2009, a VA neurologist noted that the Veteran did seem to have mild difficulty with new memory formation and executive function which may be residual from the previous meningitis.  A November 2009 neurology note reflects that the examiner discussed the etiology of the Veteran's headaches, possibly resulting from past meningitis infection.  

In March 2011, the Veteran was assessed with post-meningitis inflammatory headache pain.   A June 2011 VA neurology note indicates that the Veteran's history was found to be most consistent with chronic headache with memory loss post meningitis.  

In an October 2012 statement, private physician Dr. O. indicates that he discussed the Veteran's purported viral meningitis contracted in 1996 in Bahrain.  He noted that the Veteran reported trouble with blurred vision, fatigue, headaches, tinnitus, shortness of breath, frequent urination, joint pain, arthralgia, trouble ambulating, light-headedness, numbness and tingling, tremor, memory loss and confusion, depression, and excessive thirst.  Dr. O. expressed his concern that the Veteran contracted some infectious disease while in Bahrain, but he was not an infectious disease specialist.  He doubted that it was still active but he did think that there was some damage that has been done to the Veteran's brain based on this mysterious medical infectious issue that he apparently had in Bahrain.

During the Veteran's Board hearing, the Veteran expressed that he believed that his residuals of viral meningitis included migraine headaches and pain in the area of the back of the head where he had to get shots.  He believed that his VA neurologist, Dr. G., had related his back problems and headaches to viral meningitis.

The Board notes that the claim was previously denied on the basis of lack of a current disability related to the possible treatment of viral meningitis or a febrile illness in service. The Board finds that the evidence discussed above is new and material. It is not duplicative or cumulative of evidence previously of record, as these records discuss potential relationship between symptoms of memory loss and headaches and a potential in-service episode of infection. Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the claimed viral meningitis.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for viral meningitis are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Viral Meningitis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board also notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran contends that he is entitled to service connection for viral meningitis, as he experiences residuals of this condition that he contracted in service.

The Veteran's service treatment records note on April 1998 discharge examination that the Veteran had history of viral meningitis in December 1996, resolved.  

Following service, the Veteran underwent VA examination in December 1998, upon which the examiner reported no current symptoms or residuals of viral meningitis.  

VA treatment records document the Veteran's report of headaches and memory loss since the episode of viral meningitis in service.  In December 1998, the Veteran reported that his chief complaint was migraine headaches and profound headaches as a result of his viral meningitis.  The Veteran underwent neuropsychological testing which was mostly within normal limits.  The examiner noted that the etiology of his complaints were unclear, though some of his test performances could reflect anxiety.  On VA treatment in November 2008, the Veteran reported retrograde amnesia following his viral meningitis, and that he had memory problems since that time.  In March 2009, a VA neurologist noted that the Veteran did seem to have mild difficulty with new memory formation and executive function which may be residual from the previous meningitis.

A November 2009 neurology note reflects that the examiner discussed the etiology of the Veteran's headaches, possibly resulting from past meningitis infection.  The Veteran was reportedly concerned that there might be some residual infection, and he was reassured that with a normal sedimentation rate, white count, no temperature, and all other studies being normal, that infection was highly unlikely.  The Veteran also expressed that he was worried about progressive memory loss.  

In March 2011, the Veteran was assessed with post-meningitis inflammatory headache pain.   A June 2011 VA neurology note indicates that the Veteran's history was found to be most consistent with chronic headache with memory loss post meningitis.  

In an October 2012 statement, private physician Dr. O. indicates that he discussed the Veteran's purported viral meningitis contracted in 1996 in Bahrain.  He noted that the Veteran reported trouble with blurred vision, fatigue, headaches, tinnitus, shortness of breath, frequent urination, joint pain, arthralgia, trouble ambulating, light-headedness, numbness and tingling, tremor, memory loss and confusion, depression, and excessive thirst.  Dr. O. expressed his concern that the Veteran contracted some infectious disease while in Bahrain, but he was not an infectious disease specialist.  He recommended that the Veteran seek out additional evaluation including neurological and psychological evaluation.  He thought that there may well be some remnant or residual of meningitis, or some other infectious disease that the Veteran had.  He doubted that it was still active but he did think that there was some damage that has been done to the Veteran's brain based on this mysterious medical infectious issue that he apparently had in Bahrain.

On VA examination in March 2014, the examiner noted a medical history of development of febrile illness while aboard the U.S.S. Kitty Hawk in 1996.  While his initial presentation in sick call is available in records, later records in 1997 refer to suspected viral meningitis.  The Veteran stated that there were no immediate residuals after the illness ran its course.  Lumbar puncture testing was done.  The examiner noted that a clear diagnosis of viral meningitis is not documented in service treatment records.  The examiner determined that the Veteran did not have an infectious condition, and a neurological examination was normal.  The examiner noted that the Veteran did not have depressive, cognitive impairment, dementia, or any other mental health condition attributable to a central nervous disease or its treatment.  After physical examination, the examiner opined that it is less likely as not that the Veteran had viral meningitis.  Rather, he believed that the Veteran had acute febrile illness for which lumbar puncture testing was done to rule out meningitis.  

During the Veteran's Board hearing, the Veteran expressed that he believed that his residuals of viral meningitis included migraine headaches and pain in the area of the back of the head where he had to get shots.  He believed that his VA neurologist, Dr. G., had related his back problems and headaches to viral meningitis.

A December 2014 VA neurology outpatient report from Dr. G. reflects that the Veteran presented requesting a statement concerning the residual deficits from a previous presumed viral meningitis episodes in 1995.  He reported headaches and difficulty with high cerebral functions.  After examination, Dr. G. noted that there had been considerable change in the levels of his function over the past several years, and he had atypical higher cerebral function and memory loss on examination.  

Dr. G. noted the Veteran's functioning had declined since 2009, but that typical deficits from a cerebral infection or trauma do not begin to progress years after the event.  Therefore, he found that a deficit from the 1995 event was much less likely.  

Dr. G. also noted that the Veteran had chronic occipital neuralgia and low back pain.  

In a December 2014 statement, Dr. G. noted that the Veteran had complained of progressive higher cerebral function and memory changes that have been somewhat atypical in the past and currently.  Both of these conditions were worse now than they were on neurological examination in 2009.  Dr. G. noted that the deficits from meningitis typically do not progress after the initial period of illness, which was reported to be 1995.  Dr. G. also noted that the Veteran had severe conditions that were possibly contributing to his current symptoms of higher cerebral dysfunction including depression/anxiety, headaches, personality disorder, diabetes, medication effects, and severe sleep apnea/sleep deprivation.  He found that these concomitant conditions made it very difficult to determine if there was a component of memory symptoms related to the event in 1995.  The symptoms were much less prominent in 2009, suggesting that only a small proportion would be related.  

In sum, while treatment records do include some notations relating the Veteran's headaches and memory loss/cognitive impairment to viral meningitis or febrile illness, the record reflects that the Veteran is already service-connected for headaches as well as residuals of traumatic brain injury and somatoform disorder, which contemplate his memory loss and other cognitive problems.  

No other residuals of viral meningitis have been identified.  While Dr. O. noted many of the Veteran's symptoms and complaints, he did not provide any link between these symptoms and viral meningitis and indicated further evaluation would be required.  Dr. G. reported that he found that a deficit from the 1995 event was much less likely, and the VA examiner found no residual disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record is devoid of any evidence showing a current disease or injury related to viral meningitis outside of those for which service connection is in effect.   While he has indicated that his doctor related his back problems to viral meningitis, and he is competent to report what his doctor told him, the record does not support his contentions.  We conclude that the actual reports from the examiners are more provative and credible than the Veteran's recollections of what he has been told.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for viral meningitis, as no residuals of the alleged in-service viral meningitis other than those for which service connection is already in affect is shown by the record. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disabilities have not significantly changed and uniform evaluations are warranted.    

A. Hypertension

The Veteran's service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating for diastolic pressure predominantly 120 or more, while 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

VA outpatient treatment records reflect that the Veteran was on blood pressure medication.  In September 2007, blood pressure was 110/70.

On VA examination in May 2008, it was noted that the Veteran took Hydrochlorothiazide and Atenolol daily for medication.  He reportedly had good control of his blood pressure with medication and had no complications such as arteriosclerosis, heart attack or stroke.  It did not impair him in his activities of daily living or his occupation.  

Blood pressure readings were: 136/84, 131/88, and 136/87.  The examiner noted that additional readings on different days were 117/76, 130/90, 136/84 and 132/88.

In October 2008, the Veteran presented to the VA nurse clinic for blood pressure check.  Resting blood pressure was 145/90, and later in the visit blood pressure was 142/80.

On VA treatment in April 2009, the Veteran's blood pressure was 150/90.  

On VA blood pressure check in December 2009, blood pressure of 136/89 and 134/84 was indicated.  

A January 2010 entry notes blood pressure of 145/83 and 129/87, while it was 151/89 on treatment in August 2010.  

On VA examination in September 2012, the examiner noted that since the last examination in May 2008, the Veteran's hypertension had been stable and that he had changes in his blood pressure medications due to migraines, not blood pressure control.  

The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, blood pressure was 138/99, 158/99, and 144/96.  The examiner noted that a March 2012 EKG revealed sinus bradycardia and sinus arrhythmia, which were findings in a healthy person.

Continued VA treatment records document a number of blood pressure readings.  A September 2013 report notes blood pressure of 144/89.  A March 2014 blood pressure reading was 121/85.

During the Board hearing, the Veteran reported that his blood pressure readings at home were always higher than those readings taken at VA.  He expressed his belief that his medications did not really control his hypertension.   

Following the Veteran's Board hearing, the Veteran submitted a handwritten log of his blood pressure readings using his machine at home.  This log mostly contains 3 numbers for each reading.  For one day in December, the readings listed were 146-102-68, 157-83, 158-77-83, and 138-70-60.  On December 14, the readings were 142-95-91, 138-81-96, 146-85-93, 131-79-58, 146-83.  On December 27, 146-101-92, 136-88-107, 132-95-110, 126-86-93.  

The Board notes that this report does include times were systolic pressure appears to be above 160 and diastolic pressure is above 100.  For example, a date marked as 8-15 notes readings of 162-109-81, 169-94-104, 166-86-96, and 116-87-77.

Regardless of the way the Board reads these numbers, these findings still do not indicate diastolic pressure of predominantly 100 and systolic pressure of 160 or more.  These records document occasional readings in those range, but do not reflect that such readings are predominant, particularly when combined with VA records and examinations that include no findings in such range for either diastolic or systolic pressure.

In sum, while the record demonstrates that the Veteran is required to take medication for control of his hypertension, blood pressure readings on VA examinations and treatment records do not demonstrate diastolic pressure predominantly 100 or more or systolic pressure is predominantly 160 or more.    

The criteria for a rating of 10 percent based on diastolic pressure of predominantly 100 or more or a history of diastolic pressure of predominantly 100 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, there is no evidence of systolic pressure of 160 or more, so the criteria for a 10 percent rating based on systolic pressure of predominantly 160 or more are also not met. Accordingly, a compensable rating for hypertension is not warranted for any time during the appeal period.

The Veteran did not specifically allege that his blood pressure exceeded these thresholds, and to the extent that he makes such a claim it is contradicted by the objective evidence of lower blood pressure readings shown at his VA examinations and in his VA treatment records.  Moreover, to the extent that the Veteran alleges that his at-home readings are more accurate than those found in VA treatment records or on examination, the at-home readings do not support a findings that diastolic pressure is predominantly 100 or more, or than systolic is predominantly more than 160, or that he had had a history of diastolic pressure of predominantly 100 or more.  Accordingly a compensable rating is not warranted.
B. Right Knee

The Veteran contends that he is also entitled to a higher rating for the service-connected traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear.

The Veteran's chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5259.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis.  In turn, under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted with extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Symptoms associated with the removal of semilunar cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

As discussed below, genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case. 38 C.F.R.  § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  

Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59.

On VA treatment in October 2007, the Veteran reported right knee pain and a popping sensation.  The pain was located primarily around the medial aspect of the patella.  He had some effusion in the knee but no true locking or instability. He wore a neoprene brace.  Objectively, the right knee showed minimal effusion.  He was tender to palpation with compression of the patella in the patellofemoral groove, and this did elicit some crepitus.  Joint lines were nontender.  Instability testing, including varus-valgus stress, Lachman's and drawer sign were negative.  With McMurray's testing, he had a painful click and a popping sensation of the patella that was painful for him.  X-ray of the knee was normal except of some calcification of the medial collateral ligament.  An assessment of chondromalacia of the right patella was noted.  

A November 2007 VA treatment report notes that the Veteran complained of left knee pain, particularly with walking downhill or if he had to sit with the knees flexed for any length of time.  He was not having a lot of swelling and he denied any instability, catching, or locking.  He indicated that the pain was located primarily in the periretrinacular region on the right knee.  There was no gross atrophy of the quadriceps.  There was no undue pain with lateral thrust or with deep palpation of the patellofemoral joint.  There was a palpable medial synovial plica and the examiner did note a patella alta.  Veteran was assessed with probable chondromalacia of the knee, right greater than left, with lateral tracking.  He underwent knee injection and was treated with a knee brace.  A course of physical therapy was indicated.  

On VA examination in May 2008, the Veteran reported that he had a medial meniscal tear in the military which was repaired arthroscopically.  He subsequently developed symptoms of patellar malalignment and had been diagnosed with chondromalacia patella.  He stated that his knee had gotten progressively worse with time and age.  He had flare-ups of peri- and retropatellar pain that could occur multiple times in a day, precipitated by going downstairs, ladders, or walking downhill particularly on rough terrain.  The flare-ups of pain lasted for a variable amount of time, generally the duration of the activity described and then resolved spontaneously, although once a week he had pain lasting for several hours to the rest of the day.  On those occasions, he took Motrin to relieve the pain.  He wore a patellar tracking sleeve but did not use any other assistive device.  His knee did not swell or lock.  He had the sense that it might give way, although it did not.  A recent cortisone injection was of limited help.  He reported that could not do a deep knee bend or squat.  He had missed no time from work due to this condition in the last 12 months.

Examination of the right knee revealed no joint effusion or deformity.  There was no quadriceps muscle atrophy.  He was tender to palpation of the patellar facets.  Range of motion testing revealed nonpainful motion from 0 to 140 degrees of flexion with mild crepitus.  With repetitive range of motion, there was no limitation of motion due to pain, weakness, fatigue, or incoordination.  MCL, LCL and anterior drawer tests were all intact without evidence of instability.  McMurray compression test was negative.  He was unable to do a single deep knee bend.  A previous x-ray dated in October 2007 was normal.  The examiner diagnosed right knee chondromalacia patella and medial meniscal injury, status post arthroscopic repair with residuals, as described.

A September 2008 VA x-ray of the right knee revealed minimal marginal osteophytosis in all three compartments and Pellegrini striatum calcification.  A CT scan revealed that, in 15 and 30 degrees flexion, there was lateral subluxation of the patella.  Clinical correlation was recommended.  On treatment, the Veteran reported pain in the anterior knees around the kneecap and under the kneecap.  The Veteran had full range of motion without effusion.  There was no erythema.  He had crepitus with range of motion of the kneecaps.  He also had positive valgus stress which he did not have on the last clinical examination.  

In October 2008, the Veteran reported a fall the previous weekend when he was going down an incline and his right knee just gave way.  He stated that his right knee was more painful following this incident, especially on the lateral side.  Most of his pain was right over the patellofemoral lateral facet in the region of his degenerative joint disease.

On VA treatment in April 2009, the Veteran was assessed with degenerative joint disease of both knees.  He underwent injection and the knee was noted to be without effusion, erythema, or heat.  

An August 2010 VA treatment report notes the Veteran's report that he had just been laid off of his job in HVAC.  Objectively, there was no evidence of effusion or erythema.  He pointed to the parapatellar region as being the most painful.  Examination of the knee revealed positive patellar grind and mild apprehension.  He was stable to varus and valgus stress, and Lachman's test was negative.  There was no medial or lateral joint line tenderness.  X-ray did not show any significant medial degenerative change.  He was assessed with osteoarthropathy of the bilateral knees, most likely patellofemoral.  

VA treatment records indicated that the Veteran underwent right knee arthroscope for lateral release in May 2011.  A few weeks after the surgery, sitting active range of motion was 75 degrees with extension to -15 degrees.  He was moderately tender and diffusely edematous, and hypersensitive to palpation.

On VA examination in September 2012, the examiner noted that, since the last examination in 2008, the Veteran had been diagnosed with patellar subluxation/maltracking and had undergone a chondroplasty and lateral release.  A VA orthopedic note dated in February 2012 indicated modest objective improvement and no subjective improvement in pain and popping.  Degenerative joint disease had also been diagnosed and he had undergone a series of Synvisc injections.  The Veteran stated that his knee was worse since the surgery with increased painful popping, constant aching, and throbbing.  

The Veteran also endorsed flare-ups that impacted the function of the knee, noting that it was difficult for him to go down stairs and that he could not walk on uneven ground.  He was able to walk on flat ground for approximately 15-20 minutes, stand 15 minutes, and sit 30 minutes.

Range of motion testing revealed right knee flexion to 90 degrees with pain at 85 degrees.  Extension was full (0 degrees) with no objective evidence of painful motion.  The examiner noted that the Veteran actively resisted passive range of motion beyond 90 degrees.  Range of motion was unchanged on repetitive range of motion testing.  The examiner noted that pain with active and very gentle passive range of motion on the right was accompanied by grimacing and guarding of the knee.  A right slight limp was noted after examination but not prior to examination.

The examiner further noted that, upon repetitive use, functional loss or impairment included less movement than normal, pain on movement, swelling, and disturbance of locomotion.  There was tenderness or pain to palpation for the joint line or soft tissues.

Joint stability testing revealed normal anterior instability (Lachman test), posterior drawer, and medial-lateral instability (valgus/varus).  The examiner indicated that there was evidence or history of recurrent patellar subluxation/dislocation, and that the severity of this condition was slight.  There was also a history of meniscal tear with frequent episodes of joint pain, but not locking or effusion.  The Veteran had not had a meniscectomy.  The examiner also commented that the Veteran's arthroscopic scars were well-healed.  With respect to assistive devices, the Veteran regularly used a brace.

In regard to diagnostic testing, the examiner noted that a September 2008 CT scan was suggestive of subluxation of the patella.

The examiner diagnosed postoperative medial meniscus tear with chondromalacia patellae, postoperative chondroplasty and lateral release and degenerative joint disease.  

With respect to work, the examiner noted that the Veteran would not be able to perform an active job with excessive walking, walking on uneven ground, or stairs.  He would be able to perform a sedentary job with ability to stand/stretch about every 30 minutes.

On VA treatment in May 2013, the Veteran reported that he had been experiencing a lot of knee problems stemming from his patellofemoral arthritis.  He indicated that his knee had been buckling on occasion.  

On VA treatment in August 2013, the Veteran reported that he had never been happy with the results of his 2011 right knee scope.  Objectively, right knee range of motion was full with no effusion.  The ligaments were stable.  Pain was localized over his patellofemoral joint as well as the medial joint line.  

A September 2013 VA orthopedic note indicates that the Veteran's right knee range of motion was full.  There was no effusion and the knees were stable.  He was assessed with degenerative joint disease.

During the Veteran's Board hearing, the Veteran's representative pointed out that the 2012 VA examiner found both painful motion and patellar subluxation on examination, warranting a separate evaluation.  The Veteran reported that his knee gave way frequently.  When he got out of a chair, he heard a popping sensation.  He expressed difficulty with walking downhill or down stairs.  He used a soft brace.  The Veteran also indicated that he received steroid injections in the knee every 7 to 9 months.  The Veteran's friend P.P. testified that he had observed the Veteran's difficulties with his knee and his inability to get up without assistance.

In this case, the Veteran's rating under Diagnostic Code 5259 contemplates pain with motion.  A 10 percent rating is the maximum rating assigned under this Diagnostic Code.

In order to warrant a higher evaluation on the basis of imitated motion, there must be the functional equivalent of flexion limed to 30 degrees.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension.  In sum, as the record reflects that flexion is not limited to 30 degrees or more, and extension is not limited to 10 degrees or more an evaluation in excess of 10 percent is not warranted.  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion three times did not cause any addition limitation of motion in degree.  The Veteran is competent to report symptoms.  However, neither the lay nor medical evidence establishes that there is significant limitation of flexion or extension.  Rather, there was full extension and flexion was always greater than 60 degrees.

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5257.  Given that the September 2012 VA examiner determined that the Veteran's right knee disability was also productive of slight recurrent subluxation, the Board finds that a separate 10 percent rating under Diagnostic Code 5257 is warranted.  However, the Board also finds that a separate rating in excess of 10 percent is not warranted.  In this case, instability testing in treatment and on examination has consistently yielded normal findings.  While the Veteran has reported that his knee gives way, no specific instances of subluxations or falls have been documented with the exception of one occasion noted on treatment records.  As such, the Board finds that the Veteran's recurrent subluxation is not more than slight, consistent with the September 2012 VA examiner's findings.

The Veteran is competent to report experiencing instability and weakness.  However, the Board notes that objective evidence reveals that his disability is no more than slight.  In sum, the repeated examinations, prepared by skilled professionals are more probative and more credible than the lay evidence.  Thus, applying the facts to the criteria set forth above, the findings do not justify a higher rating under Diagnostic 5257 as no more than slight subluxation or lateral instability of the right knee is shown.  

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, impairment of the semilunar cartilage, or genu recurvatum.  There is no indication of ankylosis.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint.  While there is evidence of medial meniscus tear, there is no evidence that the cartilage is dislocated. In addition, there is no lay or medical evidence of locking. To the extent that there is pain, such manifestation overlaps 38 C.F.R. § 4.59 and Diagnostic Code 5259.  See 38 C.F.R. § 4.14.

C. Somatoform Disorder

The Veteran also contends that he is entitled to a higher rating for his service-connected somatoform disorder.  

The Veteran's somatoform disorder is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9423.  This Diagnostic Code provides that somatoform disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Where it is not possible to evaluate the effects of a service-connected and a non-service connected disability separately, VA must apply the benefit of the doubt doctrine and attribute the inseparable effects to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, various treatment providers and the 2014 VA examiner diagnosed a personality disorder, for which the Veteran is not service connected.  Accordingly, to the extent that the Veteran's personality disorder symptoms have been separately identified, the Board will not consider them in the rating for somatoform disorder.

On August 2011 VA psychiatry treatment, the Veteran endorsed problems with his memory and sleep.  He was an unemployed HVAC repairmen.  He stated that he quit work related to his knees.  He reported loss of memory from service after what he doubts was meningitis.  His appetite, energy level, and interest level were good.  He denied fatigue or anhedonia.  He was active repairing things around the house.  He denied feeling depressed or anxious though he did get worried about his memory.  The Veteran further denied having obsessive or compulsive behaviors, panic attacks, or avoidant behavior.  He denied auditory or visual hallucinations, thought broadcasting, thought insertion, thought withdrawal, and paranoia.  His hobby was fishing.  

A mental status examination revealed that the Veteran was clean, neat appearing, and attentive.  Level of consciousness was alert.  Behavior was cooperative.  Affect was full range and mood was euthymic.  Speech, rate, rhythm, and articular were normal.  He did have some problems with word finding, which he blamed on his poor memory.  He was assessed with somatization disorder versus malingering.  A GAF score of 60 to 65 was assigned.  

A December 2011 VA psychiatry outpatient note indicates that the Veteran reported significant problems with his memory.  He was unemployed.  He denied any suicidal or homicidal ideation, auditory or visual hallucinations, thought broadcasting, thought insertion, thought withdrawal, and paranoia.   He denied racing thoughts, overspending, hyperactivity, decreased need for sleep or grandiose ideas.  

On mental status examination, he presented as alert and oriented and casually dressed.  There was no abnormal motor movement, mannerisms, or posturing.  His speech, rate, rhythm, and articulation were intact.  There was no evidence of delusions, hallucinations, or illusions.  His range of affect was full, and mood was euthymic.  His memory was poor but he was able to concentrate during the evaluation.  There was no evidence of confabulation or preservation.  Judgment was fair and insight was very poor.  He was assessed with somatization disorder, insomnia, and dependent personality disorder.  A GAF score of 55 was assigned.  

A March 2012 VA treatment note reflects that the Veteran reported trouble with sleep.  He indicated that he was having trouble finding work and stated that he was worried about his memory.  He indicated that his relationship with his wife was good.  A diagnosis of somatization disorder, rule out secondary gained reasons, and dependent personality disorder was assigned.  A GAF score of 55 to 60 was also assigned.  

On VA examination in June 2012, the Veteran reported a good relationship with his wife and that he had been married for 31 years.  He also described good relationship with his son, though his relationship with his daughter was "on and off."  He was reportedly close with his grandchildren.  With respect to work, the Veteran first was a mechanic on tow trucks when he got out of service.  He reportedly was working for a hospital but it got to be too much for him.  He also worked in HVAC but quit a couple years ago.  He stated that he still did "odd and ends" helping out at a bank or working on other's cars.  

In regard to prior mental health treatment, the Veteran had seen a VA psychiatrist over the past few years with a diagnosis of dysthymic disorder that had resolved, according to a June 2011 note.  A nurse practitioner also assigned a diagnosis of somatization disorder and noted that she was concerned about issues concerning secondary gain.  He was prescribed Clonazepam and Amitriptyline for sleep and nerve pain.  

The examiner noted that symptoms applicable to the Veteran's diagnosis include impairment of short-and long-term memory and flattened affect.  The Veteran denied depression but noted that he was mildly anxious when he had activities planned.  He reportedly had a strategy for dealing with his memory issues.  

She also found that the Veteran was open and engaged in session but came across as spacey given his obtuse answer where he frequently stated that he did not know because he could not remember.  However, at other times he demonstrated no problem with remote memory and was able to provide a chronological account of his work history.  Such symptoms did not present as an attempt to malinger but were quite unusual in their presentation.  His overall affect was euthymic, consistent with mood and conversation.  Speech was normal in rate and pitch though he did repeat questions softly to himself after they were asked.  Eye contact was good and he presented with adequate hygiene.  His thoughts were logical and goal-directed.  He denied hallucinations and there was no evidence of a thought disorder.  Homicidal or suicidal ideation was denied.  While he denied depressive symptoms, he did indicate that he was depressed about his situation.  The examiner indicated that he had lack of insight into the psychological dynamic of his issues.  

The examiner diagnosed undifferentiated somatoform disorder and assigned a GAF score of 65.  She indicated that the disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

With respect to diagnosis, the examiner noted that while the Veteran had been diagnosed with depressive disorders in the past, he denied major and minor depressive symptoms both in the examination and on objective testing.  Based on his responses to the Beck Depression Invenstory-2, his score fell within the normal, non-depressed range.  Such responses were consistent with prior testing in 1998, where he similarly denied mental health complaints.

A November 2012 VA treatment report indicates that the Veteran was working repairing case and had a small business going.  But, he noted that he had to give up mechanic work because he recently had an incident where he forgot to tighten a particular bolt on a car and the tire malfunctioned.  He said he would stop repairing cars.  

He requested to continue Amitriptyline and Klonopin for sleep.  He stated that he believed that it was helping.  He reported that he had not been having and suicide or homicidal ideation.  He denied auditory or visual hallucinations, thought broadcasting, thought insertion, thought withdrawal, or paranoia.  He denied rating thought, overspending, hyperactivity, decrease need for sleep, and grandiose ideas.  He reported that his sleep was good.  On medication, his appetite was good and his interest and energy level were good.  He reported compliance with medication with no side effects and no additional new illnesses.  A diagnosis of somatoform disorder along with insomnia related to this diagnosis, was assigned.  A GAF score of 60-65 was assigned.  

On VA treatment in October 2013, the Veteran presented as tearful with many stressors including leaving his wallet a gas station and having cash stolen, a denial letter from disability, and that his wife was leaving for California, leaving him to manage his medication by himself.  He continued to perseverate about a stressful encounter with a past provider that he stated he thought about all that time.  He indicated that he was sleeping less than 2 hours a night because he was afraid to fall asleep because he saw people in the window or he had nightmares about his in-service experience of being quarantined for viral meningitis.  He denied current or past thoughts of suicide/homicide.  He endorsed depression and visual fearful states at bedtime.  

On mental status examination the Veteran presented as appropriately groomed with anxious facial expressions and restless body movements.  Speech was increased and tangential.  His affect was labile and anxious while mood was dysphoric.  He was oriented.  Memory was impaired and sleep pattern was disrupted.  His thought content was repetitive with thoughts of hopelessness and helplessness.  Insight was limited and judgment was inappropriate.   He was diagnosed with anxiety disorder not otherwise specified, somatoform disorder, and dependent personality disorder.  

A December 2013 VA treatment report indicates that his medication regimen was "just about right."  He indicated that the medication kept him from getting too upset.  Objectively, he was alert and oriented with a flat affect and moderately depressed mood.  Speech was pressured.  He had a linear thought process.  He denied thoughts of harm to self or others, and though paranoia persisted, he denied hallucination.  He was future oriented and goal directed.  Concentration, motivation, energy and insight were fair was judgment was appropriate.  

A January 2014 VA nurse practitioner note indicates that the Veteran reported positive response to modifications made to his medication regiment.  He reported continued uncertainty regarding his relationship with his wife, who had told him that she wanted a divorce.  He indicated that his sleep was improved as were his intrusive, racing thoughts since starting on Clonazepam and Risperdal.  He denied suicidal or homicidal ideation.  He complained of memory loss and said that it prevented him from feeling like he could hold down a job.  Objectively, affect was neutral to flat, congruent with neutral, anxious mood.  There were no signs of internal preoccupation or paranoid or delusional ideation.  Speech was rapid but not pressured.  Insight and judgment were noted to be marginal.  He exhibited some restlessness with near-constant leg movement but no other abnormal movements.  

On VA examination in March 2014, the Veteran reported that he was still married to his wife, and while things were previously not going well they were better.  She has previously expressed wanting a divorce but he reported that things were better now.  He expressed that his memory problems had worsened.  He reported that he went on vacation to Mexico and that he had a great time and fished.  He reported good relationships with his children.  He indicated that he did have friends and discussed his hobby of fishing.  He did have a horse but could no longer ride him, though he did care for him and do some training with the horse.  He spent his time during yard work and fishing.  

The Veteran indicated that he last worked 1 to 2 years ago in HVAC for a hospital.  He noted that he had done some work on a car that was faulty and "nearly killed" the family using the car until he was able to get them the correct part.  

The examiner noted symptoms of anxiety and mild memory loss.  She indicated that the Veteran arrived on time but presented with behaviors that were quite unusual.  He stated that he did not want to see the examining physician because he that she was in collusion with another doctor to prevent him from getting his benefits.  He also asked the staff if he could turn off the monitor so that he would not have to look at the examiner and was told he would have to interact though the monitor.  When he first sat down, he was ill at ease, made minimal eye contact, and evidenced tremors.  Later, as he became more comfortable, eye contact improved and the tremors were absent.  

Although he said that he suffered from persistent memory problems he was able to discuss recent and past events from one year ago and several years ago without difficulty.  

His overall affect was euthymic, consistent with his mood and the content of the conversation. His speech was normal in rate and pitch but again he was odd in his presentation at times. He had been an unreliable historian in the past, given his reported memory loss. His eye contact varied as discussed above, improving with familiarity.  His overall grooming and hygiene was in the average range.  The Veteran's thoughts were logical and goal-directed, and he denied any hallucinations or delusions, and there was no evidence of a thought disorder.  He reported that he saw people when he was sleeping in a dream, but this was inconsistent with actual hallucinations.  He denied any obsessive thoughts or compulsive behaviors, but noted that he had to check his list to make sure that he did the tasks his wife asked of him.  He denied suicidal or homicidal ideation.  

The Veteran reportedly did not feel depressed, down or hopeless but stated that "there' s depression of course."  He did not think that the military was taking him seriously regarding what was wrong with him and how he was "decaying." He expressed that "If [his] family can see it, why can't the military."  The depression had been partially relieved by Risperidone.  Since taking Venlafaxine, he reported that his wife and friends liked him lot more.  Overall, he reported an improvement in symptoms since getting his medications managed.

The examiner diagnosed somatic symptom disorder, persistent, moderate.  She noted that the Veteran's overall symptoms appeared to have improved since his last examination based on improved medication management by mental health staff.

The examiner also diagnosed an unspecified personality disorder.  She noted that many past treatment providers have diagnosed a personality disorder, though it was not added on last examination.  However, at present, his fixation on others being out to get him and conspiring against him clearly reflected his paranoia.  His manner of perceiving others was distorted and his interpersonal functioning varied, at times being appropriate and at other times being deviate.  He had been noted to have dependent and histrionic traits in the past and clearly was overly fixated on his negative interaction with a doctor almost a year ago.

On Beck Depression Inventory-2, the Veteran's responses indicated current symptoms of depression in the mild range, consistent with his report during the examination.  He stated that such symptoms were secondary to the encounter with the doctor last year as well as his perceived rejection of veterans benefits.  

The examiner expressed that it was possible to differentiate what symptoms are attributable to each diagnosis.  She noted that the Veteran's undifferentiated somatoform disorder was based on the fact that he has maintained for many years that he was diagnosed with what he previously insistent was viral meningitis. On examination, when it was pointed out that viral meningitis did not lead to the symptoms that he manifested, he stated that it was something else other than viral meningitis. He complained of persistent and severe headaches and memory deficits, which were secondary to his undifferentiated somatoform disorder. The Veteran was previously seen for a TBI examination and there is a record of him being hit in the face and being treated for this while in the service. However, he
manifested no residuals of TBI or any acquired brain injury and this was supported by two prior neuropsychological evaluations in the record.

The examiner noted that the Veteran's unspecified personality disorder resulted in a fixation on others being out to get him and conspiring against him, and paranoia. His manner of perceiving others was distorted and his interpersonal functioning varied in different settings, at times being appropriate and at other tines being deviant from social expectations. He had been noted to have dependent and histrionic traits in the past clearly was overly fixated on his negative interaction with a doctor almost one year ago, which he maintained continued to result in a continued affective response.

The examiner also indicated that there was no evidence of any residuals of TBI based on the neuropsychological evaluations explained previously (i.e., his 1998
exam in San Diego noted results all within the normal range of functioning and his 2009 examination noted results for the Processing Speed Index as 124, which is in the Superior range of functioning and is typically the most sensitive index to any TBI).

She determined that the disability was productive of occupational and social impairment with reduced reliability and productivity. The Veteran's somatic symptoms disorder resulted in occupational and social impairment with reduced reliability and productivity.   His unspecified personality disorder was noted to similarly result in occupational and social impairment with reduced reliability and productivity.

On VA treatment in March 2014, the Veteran was alert and oriented.  His affect was neutral, stable, and congruent.  Mood was neutral.  Thoughts were linear and associations were intact.  There were no signs of suicidal or homicidal ideation or of paranoid ideation, grandiosity, delusion, or internal preoccupation.  No signs of significant distress or anxiety or depressed mood.  Speech was at regular rate and rhythm with no difficulties with articulation.  His insight regarding the need for additional medication and the large medications he was taking and the associated risks was very poor.  His judgment was impaired as a consequent of his personality disorder and tendency for somatization.  Despite reporting that he did not remember the examiner from their previous meeting a few months prior, he saw no other signs of impaired immediate, recent, or remote memory or impairment in attention and concentration.  The examiner noted that sleep medication was contraindicated given his history of somatization, externalization, and focus on medication as a solution to his problems and the degrees of polypharmacy involved.  He was diagnosed with somatoform disorder and personality disorder no otherwise specified, with dependent borderline traits. 

A May 2014 VA psychology outpatient note indicates that the Veteran discussed his physical ailments and issues related to his coping were also discussed.  He presented as emotionally calm (possibly medication induced) which regardless was an improvement.  Objectively, greater emotional stability was exhibited.  There appeared to be little evidence to support his being under the influence of formal hallucinations or a thought disorder.  He denied suicidal or homicidal ideation.  He was assessed with somatization disorder and obsessive-compulsive disorder secondary to somatization disorder (additional assessment needed).  

On VA treatment in June 2014 the Veteran reported problems with sleeping and his mood.  He denied suicidal or homicidal ideation or auditory or visual hallucinations.  On mental status examination, he was alert and oriented, cooperative, but somewhat argumentative.  Affect was blunted, stable, and blunted with his reported depressed mood.  He appeared sedated with a delayed response, and thoughts appeared slowed.  Speech was soft, slow with delay and some paucity.  Concentration and attention appear impaired.  There appeared to be some mild deficits in immediate and recent memory.  Judgment was impaired and insight was poor.  There was no evidence of suicidal or homicidal ideation or intent, a thought disorder, or internal preoccupation.  He was assessed with somatoform disorder.

In addendum, the examiner noted that the Veteran reported ongoing anxiety and sleep difficulty.  His primary diagnoses were somatoform disorder and personality disorder with borderline and dependent traits.  He was prescribed Clonazepam.

During the Veteran's Board hearing, he testified that he had difficulties with memory problems, anxiety, and periods of depression.  He expressed that he experienced daily panic attacks.  The Veteran indicated that his wife had asked for divorce after 33 years of marriage, but noted that he did have good relationships with his children.  He denied suicidal or homicidal ideation or intent to hurt anyone.  

The aforementioned evidence reflects that the Veteran's PTSD with major depressive disorder has been manifested by difficulty sleeping, paranoia, anger, anxiety, depression, and some problems with memory and concentration.

However, at no point during the period of the appeal, is the service-connected somatoform disorder shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.    

Significantly, the probative evidence does not show such symptoms as obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; obsessional ritual that interferes with routine activities; impaired impulse control; inability to establish effective relationships; or neglect of personal appearance and hygiene that would require the assignment of a 70 percent rating.

While one notation of obsessive-compulsive disorder was indicated, the treatment provider indicated that further correlation was required to confirm the assessment.  Moreover, there is no indication that any obsessional ritual interfere with routine activities.

The Board also acknowledges that the Veteran's judgment has been shown to be impaired on occasion; however, at other times it has been noted to be fair and appropriate.  There is no indication of severely impaired judgment, and the 50 percent rating assigned already contemplates impaired judgment.  Accordingly, the Board finds that the Veteran's impaired judgment alone does not rise to the level warranted a 70 percent rating.

To the extent that the Veteran has difficulties in his marriage, the record reflects that he is still married and working on his relationship with his wife in light of her request for a divorce.  He has some contact with other acquaintances and friends, and reports good relationships with his children.  While the Veteran is not working, he reported that he stopped working mainly due to his physical impairments.  He noted some interference with his memory in his jobs, and such impairment is reflected in the currently assigned rating.  

In sum, the Board finds that the evidence of record is not indicative of occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Moreover, the VA examiner also determined that the Veteran's psychiatric symptoms were only of moderate severity and that he was able to perform functions with reduced reliability and productivity.   

The Board further notes that the GAF scores assigned, ranging from 55 to 65 provide a basis for assigning a rating in excess of 50 percent for somatoform disorder.  

According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF from 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships

While the lost GAF score of 55 assigned in treatment records might suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  As noted above, the Veteran is married and reported good relationships with a few friends and family members.  Thinking has not been shown to be impaired, and his occupational impairment has been shown to be significantly limited by physical impairment. Thus, it cannot be said that he has occupational impairment with deficiencies in most areas such as work, family relationships, judgment, thinking or mood.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted.  

D.  All Increased Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 70 percent evaluation (regardless of the grant of a separate 10 percent rating noted above).  Further he has been assigned an added 1.9 percent based upon a bilateral factor.  See 38 C.F.R. § 4.26.  When added to the separate 10 percent rating assigned herein, this results in a combined evaluation of 75 or more, resulting in a rounding up to 80 percent. See 38 C.F.R. § 4.25.   This rounded-up evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's hypertension, traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear and somatoform disorder.  In this regard, the Board finds that a compensable rating for hypertension is not warranted, that a rating in excess of 50 percent rating for somatoform disorder is not warranted, and that while a rating in excess of 10 percent for traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear is not warranted, a separate 10 percent rating for recurrent subluxation of the right knee is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

The application to reopen the claim for service connection for left knee tendonitis is granted.

The application to reopen the claim for service connection for viral meningitis is granted.

Service connection for viral meningitis is denied.

A compensable rating for hypertension is denied.

A rating in excess of 10 percent for traumatic chondromalacia patella of the right knee, status post arthroscopic repair and medial meniscus tear is denied.

A separate, 10 percent rating for recurrent subluxation of the right knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 50 percent for somatoform disorder is denied.




REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for left knee disability is warranted.  

As noted above, the Veteran's service treatment records document complaint of left knee pain and assessment of patellofemoral pain syndrome.  More recent treatment records document assessment of degenerative joint disease of the left knee.  The Veteran has reported continuous left knee problems since service.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Given that the record reflects current left knee disability that may be related, the Board finds that an examination with opinion on the etiology of the claimed left knee disability is necessary to resolve the matter on appeal.  

With respect to the claim for increased rating for headaches, the Board notes that on most recent VA examination in 2012, the examiner determined that the Veteran's headache disability was not productive of characteristic prostrating attacks.  During the Veteran's Board hearing, however, he suggested that the disability had worsened since the last examination and testified that he suffered from attacks requiring him to rest in a dark room at least 3 times per week.  The Veteran's friend testified that the Veteran suffered from headaches that incapacitated him for a period of a few hours at a time.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Finally, as regards the claim for a TDIU, as any decision with respect to the claim for increased rating for migraine headache and the claim for service connection for left knee disabilities may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased rating and service connection. As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for left knee disability, the claim for increased rating for migraine headaches and the claim for a TDIU.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. The AOJ should obtain all outstanding pertinent VA treatment records. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination(s) by a qualified examiner(s).  The entire electronic claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Left Knee- the examiner should identify all left knee disorder(s).  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability was incurred in service or within one year of discharge or is otherwise related to service, to include the reports of injury therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

Headaches-the examiner should evaluate the current nature and severity of the Veteran's service-connected headaches.

After reviewing the entire record, the examiner should record the nature and frequency of the Veteran's headaches, and any effects on employment.  In particular, the examiner should opine as to whether the headache attacks (a) occur very frequently or on average once a month or every two months, (b) are completely prostrating and prolonged, and (c) productive of severe economic hardship.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should undertake any additional development deemed warranted, to include consideration of whether additional examination or development is required for the claim for TDIU.

5.  Then, AOJ should readjudicate the Veteran's remaining claims  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


